                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

HAROLD SHAWGNESSY SIMS                                                             PLAINTIFF
ADC #650028

v.                                CASE NO: 4:19-CV-00702-JM

MARTY BOYDE, et al.                                                            DEFENDANTS

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. After carefully considering Mr. Sims’s timely

filed objections and making a de novo review of the record, the Court concludes that the Proposed

Findings and Recommended Disposition should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      Plaintiff’s Complaint (Doc. No. 2) be DISMISSED without prejudice.

        2.      The Court certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith.

        DATED this 24th day of October, 2019.



                                                     ___________________________________
                                                     UNITED STATES DISTRICT JUDGE
